Case 1:20-cv-01588-JPC-SLC Document 16 Filed 07/20/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

Reazer Bell Case No.: 20 CV 01588(LGS)(SLC)

Plaintiff,
SUPPLEMENTAL AFFIDAVIT IN SUPPORT

“against- OF MOTION TO ADJOURN, OR ENLARGE

THE TIME TO FILE PROOF OF SERVICE
Charles Gray,

Defendant.

 

 

STATE OF NEW YORK )
COUNTY OF NEW YORK ) SS.:

Renzer Bell, makes the following affirmation under the penalties of perjury:

|, Renzer Bell, am Plaintiff in the above titled action, and respectfully move this Court to issue for
an Order, pursuant to Local Civil Rule 6.4, and Federal Rules of Civil Procedure 4, and 6, adjourning, or
enlarging the Plaintiffs time to file proof of service by twenty (20) business day from July 23, 2020, and
granting such other and further relief as the Court deems just, and equitable.

The reasons why | am entitled to the relief | seek are the following:

1) The Plaintiff is informed and believes, and based thereon avers that the defendant Charles Gray has

not been served by the United States Marshall Service.

2) The Plaintiff is informed and believes, and based thereon avers that the attached copy of the email
message is an authentic communication from the United States Marshall Service calculated to update

the Plaintiff on the status of service of the Summons, and Complaint upon the defendant Charles Gray.

3) That the instant email message received today, Monday, July 20, 2020 is the first, and only
conimunication between the Plaintiff, and the United States Marshall Service which identified the status
of the attempt to serve the defendant Charles Gray.

4) That if it pleases the Court, the Plaintiff will provide the email address previously utilized to

trarismit contracts, and to otherwise communicate with the defendant Charles Gray in addition to
Case 1:20-cv-01588-JPC-SLC Document 16 Filed 07/20/20 Page 2 of 3

identifying the work address, or other address as the Court instructs the Plaintiff to locate, and provide.

5) The Plaintiff is informed and believes, and based thereon avers that the United States Marshall

Se vice does not have further information regarding the service of the Summons, and Complaint upon

the defendant Charles Gray as of this writing.

WIHIEREFORE, the Plaintiff respectfully seeks leave of this Court for an Order, pursuant to Local Civil Rule
6.4, and Federal Rules of Civil Procedure 4, and 6, adjourning, or enlarging the Plaintiff’s time to file
proof of service by twenty (20) business day from July 23, 2020, and granting such other and further

rel ef as the Court deems just and proper.

| declare under penalty of perjury that the foregoing statements are true and correct.

Affirmed on the 20th day of July, 2020

 
Case 1:20-cv-01588-JPC-SLC

UN ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Document 16 Filed 07/20/20 Page 3 of 3

Case No.: 20 CV 01588(LGS)(SLC)

CERTIFICATE OF SERVICE

 

 

 

Re 1zer Bell
Plaintiff,
-against-
Charles Gray,
Defendant.
STATE OF NEW YORK )

COUNTY OF NEW YORK ) SS.:

Renzer Bell, makes the following affirmation under the penalties of perjury:

|, Renzer Bell, am Plaintiff in the above titled action, and declare subject to penalty of perjury that on

Jul 20, 2020, | served one (1) true copy each of the annexed Supplemental Affidavit in the following

manner:

By delivering the aforementioned documents to a United States Post Office, under the exclusive

management and control of the United States Postal Service, addressed to the attorney(s) for the

defendants as indicated below:

Chi rles Gray
3574 Multiview Drive
Los Angeles, California 90068

Affirmed on the 20th day of July 2020

 

 
